Citation Nr: 1623600	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  13-09 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for degenerative disc disease of the lumbar spine.  

2.  Whether new and material evidence has been received to reopen the claim for service connection for a right knee disability.  

3.  Entitlement to service connection for a right shoulder disability.  

4.  Entitlement to service connection for a left knee disability.  

5.  Entitlement to service connection for a bilateral leg disability.  

6.  Entitlement to service connection for a right ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to July 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO).  

In a March 2013 statement, the Veteran's representative indicated that the Veteran wanted a hearing before the Board at his local RO.  The Veteran was scheduled for a hearing in July 2014, however, he later filed a request to withdraw his appeal.  As there is no current appeal before the Board, there is no hearing request pending.  38 C.F.R. § 20.702(d) (2015).


FINDINGS OF FACT

In July 2014, prior to the promulgation of a decision regarding the claims to reopen the issues of entitlement to service connection for degenerative disc disease of the lumbar spine and a right knee disability, as well as the claims of entitlement to service connection for right shoulder, left knee, bilateral leg, and right ankle disabilities, the Board received notification from the Veteran requesting withdrawal of the appeal as to the stated issues.



CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's substantive appeal regarding the issues of whether new and material evidence has been received to reopen the claims for service connection for degenerative disc disease of the lumbar spine and a right knee disability, along with the service connection claims for right shoulder, left knee, bilateral leg, and right ankle disabilities have been met.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

The issues listed on the title page were developed for appellate consideration.  In July 2014, and prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw his appeal regarding "all issues before the Board."  See the undated letter received in July 2014.  Due to the withdrawal of these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the stated issues and they are dismissed.  



ORDER

The appeal is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


